Every generation faces its own challenges but no generation has faced a challenge as urgent and formidable as that confronting us in climate change and global warming. This is the mother of all battles, because it is the battle for our very survival. The human being is the most intelligent creature living on planet earth. However, it is also the only creature capable of destroying — and, at times, it seems, ready to destroy — its own planet.
Recent months have seen many prestigious magazines publish photos of planet earth captioned “Let’s save the planet”. I believe they are mistaken: it is not planet earth that is at risk; what is truly at risk is the survival of the human being on planet earth.
Our planet is over 4.5 billion years old, and during this long history, it has suffered and endured all kinds of phenomena — such as hurricanes, glaciations, warming, flooding, earthquakes, volcanic eruptions, tsunamis, floods, asteroid strikes — and it survived them all. However, more than 99 out of every 100 species that once existed no longer exist today, and we do not want human beings to join that list of the extinct.
The scientific evidence is categorical and conclusive: the situation is now critical. In fact, the latest scientific report, United in Science, published just today, shows that the concentration of greenhouse gases and global temperature are the highest they have been in the past 800,000 years. The last five years have been the hottest in recorded human history. The report states that, even if we implemented the commitments made under the Paris Agreement, temperature would still significantly exceed the limit agreed, reaching an increase of almost 3.4 degrees, which is almost tantamount to disaster. We need to multiple comprises by five to meet the target of limiting warming to 1.5 degrees Celsius.
The consequences are not theoretical; they are plain for everyone to see. We are enduring heatwaves, major storms and floods, severe droughts, devastating hurricanes, and ice calving and melting, among other things. Sea levels continue to rise by the day, as do the acidification and deoxygenation of their waters. In fact, over the past 30 years, humankind has destroyed 50 per cent of corals, which are the backbone of all marine life. We have burned or deforested large areas of forests crucial to the life and health of our planet. The most serious aspect is that such changes, which once occurred over the course of centuries or millennia, now take place in less than a decade. Nature has long been screaming in alarm and anguish, pleading for the simplest of things — that we take care of her so that she in turn may take care of us.
The 2015 session of the Conference of the Parties to the United Nations Framework Convention on Climate Change (COP), held in Paris, set the goal of limiting maximum temperature increase to 2°C, later stepped up to 1.5°C by the end of the century. But the commitments countries made at that Conference did not, as has just been mentioned, go far enough. They are not even being honoured!
We must urgently rise to the challenge. This means that we must prevent climate change and global warming from becoming truly catastrophic. This is not a matter of scepticism, faith, politics or ideology; it is a problem founded in science. And the overwhelming science is telling us loud and clear that we have less than a decade left to radically change the course of history and the way in which we treat our planet. We know too much to remain sceptical.
This challenge is not just environmental; it is also a moral challenge, affecting our children and grandchildren, and the generations to come. They too have the right to live on planet Earth. From this same rostrum yesterday, we listened to children and young people raise their voices, urging us to shoulder responsibilities and account not only for what we have done but above all for what we have not done. Those future generations will also want to live on a healthy planet and they will, of course, judge us, and judge us harshly, for the way in which we responded to the monumental challenge of climate change.
Therefore, if we are to avoid catastrophe, it is now imperative that we recognize that we are on the wrong track, time has run out and we must change course. Facing this scenario, we have heard two options. There are those who say, “Let us wait and see what happens” and accept the consequences; and those who believe that the time has come to tackle this challenge and change the course of history. The good news is that science and technology give us tools and instruments and that we still have time to change course in how we as humankind treat our planet.
Chile has chosen this second path, deciding to tackle the challenge. That is why we agreed to host the COP in December. What are the objectives of the COP to be held in Chile?
First, it is aimed to get countries to make much more ambitious and enforceable commitments than they have to date to combat climate change. There is good news on this front, too. Today, 66 countries, or one in three, have already committed to becoming carbon neutral, which means cutting net emissions of carbon and greenhouse gases to zero. This seemed impossible only weeks ago. We note and welcome this change in attitude, heightened awareness and the stronger commitment to tackling the problem.
The Secretary-General tasked us some months ago with leading the coalition for climate mitigation so as to ensure that more countries, business and cities commit to carbon neutrality. As I said at the Group of 20 Summit in Osaka, Japan, where six countries, including Chile, made this commitment, the movement is fast gaining momentum, with 66 countries, more than 100 cities and more than 100 major companies having committed to becoming carbon neutral.
Secondly, we also need to incorporate the protection and conservation of rainforests and their magnificent biodiversity and, of course, the incorporation not only of rain forests but where they grow, because when rainforests grow, they capture carbon and produce oxygen. This is why, together with the Presidents of France and Colombia, we created the Alliance for Rainforests, which will take the second step of its work at the December COP in Chile.
At the same time, we must also incorporate care for the oceans. Oceans capture 50 per cent of greenhouse gas emissions and absorb more than 90 per cent of the temperature increases generated by us human beings. However, they are suffering serious impacts. The United in Science report details the degree of acidification and deoxygenation affecting our oceans and killing marine life. This is why the Chile COP will be the blue COP, because without blue there is no green, and without green there is no life.
Thirdly, it will fully involve regional, municipal and city Governments, non-governmental organizations, businesses, civil society and communities at large in the cause of fighting climate change.
Fourthly, it will put into practice some instruments that were agreed in Paris but are yet to be activated, such as carbon bond markets, to generate more resources for and improve the efficiency of the struggle to reduce carbon emissions.
This is why Chile is today announcing the launch of the Alliance for Climate Ambition, which will bring together States and cities, business and civil society on all these fronts. Indeed, Chile committed a few months ago to becoming a carbon-neutral country. We are taking that commitment very seriously. We are implementing a plan to achieve that goal, based on four pillars: the complete decarbonization of our energy grid; the modernization of our public transport system, replacing fossil fuels entirely with electricity; energy efficiency in every sector; and an ambitious protection, conservation and reforestation programme for our forests.
We are pursuing all of this through a framework law on climate change, which identifies clear strategies, tools and timelines for upholding our commitment to carbon neutrality. In this great task, we will have to use all the tools that our great allies of science and technology put at our disposal. We must leave behind the culture of the disposable and embrace the culture of the recyclable. We must shift from the concept of a linear economy to one that is circular, repurposing its own waste.
Change will not be easy; it will require ambition. Ambition requires funding, but it is also true that funding always follows ambition. This is why I call on world leaders and all men and women of good faith to recognize that we have run out of time and must now go from diagnosis and debate to action, pure and simple. We must leave aside the false dichotomy between economic growth and sustainability. If development is not sustainable, there can be no development. The two concepts are not in competition, but complement one another.
Of course, we will have to significantly increase investment in innovation and technology to better tackle these challenges. Innovation and technology are the tools that will allow us to make crucially needed development compatible with urgently needed care for nature. We will also have to mobilize far more resources than those mobilized or pledged to date if we are to help the most vulnerable countries to join this noble struggle. From the edges of the Earth, the southern reaches of the world, we invite all Governments and all sectors of society to participate in COP Chile and commit to tackling the great challenge of our generation. This battle still depends on us, and we cannot therefore just continue to ignore it. This is the great challenge of our generation: to correct a decades-long course and treat our planet differently in order to guarantee the survival of humankind.
Last year, in this same Hall (see A/73/PV.10), I acknowledged certain errors and problems in my country and referred to what was happening in so-called sacrificial zones and the serious harm to thousands of people there (see A/73/PV.10). But acknowledgement is not enough; we must also take action. That is why I committed to address the pollution and poisoning endured by so many in the communities of Quintero and Puchuncavi decisively and with determination and urgency. I am pleased to say that a revamped and strict plan is now in place to decontaminate those communities. The plan includes emission standards as exacting as those in the European Union and provides for strengthening the health-care system and State oversight of a modernized monitoring network. In addition, we have obtained the collaboration of the Finnish Meteorological Institute, which is specialized in that area and has conducted an in-depth analysis and made a series of useful recommendations to correct the situation.
The same applies to our planet. If we do not do anything very soon, the whole planet might become a sacrificial zone. And that we cannot allow. Just a few days ago, the headline of The New York Times read that a quarter of humankind faces looming water crises. Chile, Mexico, India, North Africa and California are among the most vulnerable places. I want to mention the acute and extensive drought in our country, which has lasted more than 10 years and is reflected in sharp decreases in river flows, water levels in reservoirs and snow accumulation in the mountains, as well as across all other indicators. That is why we are tackling the issue with a sense of urgency, but also one of efficiency. We have issued water scarcity and agricultural emergency decrees with a view to ensuring the population’s water supply and assisting small- and medium-scale farmers, who are so adversely affected by the drought. We are incorporating modern technologies for better use of water in all sectors of our economy, including irrigation technology in the agricultural sector. We have adopted a construction plan that prioritizes 26 reservoirs and are moving forward with a plan to recharge the natural aquifers under our country’s soil. And, of course, we are improving the reuse of water through the treatment of grey water and sewage. However, it goes without saying, that it takes time to resolve those problems.
I would also like to refer today to a problem that affects the world economy as a whole. We are witnessing a worrisome weakening of the world economy. International trade and investment are stagnating. The trade and tariff war, which has gone on for too long, between the world’s two greatest Powers, the weakening of free trade, areas of long-term protectionism, the growing inefficiency and deadlock at the World Trade Organization, which is unable to prevent or sanction protectionist actions that harm the entire economy — these impede job creation and limit the quality of life of our peoples.
Today, at a time of enormous technological progress, we should more than ever advance on the road to integration. We need to rebuild a respected multilateral economic order that is based on rules known and respected by all and promotes free trade, integration and investment flows, combats protectionism, eliminates barriers to trade, harmonizes regulations and establishes universal rules to prevent and sanction unilateral acts that threaten the international order. To that end, it is necessary to modernize the World Trade Organization as soon as possible and to strengthen international collaboration.
In November, Chile will host the summit of the Asia-Pacific Economic Cooperation Forum, which brings together economies that represent two thirds of the world’s gross domestic product. We hope to achieve great advances on that occasion in the areas of free trade and anti-protectionism. But allow me to make a remark. Today, when the world is most in need of leadership on issues such as climate change, global warming, free trade and integration, it seems unreasonable that the two great Powers, instead of uniting to lead us in effectively addressing those issues, should be fighting each other, resulting in a grave and dangerous leadership vacuum. I would like to comment that there is no incompatibility or conflict between thinking about a global world and being a patriot. There is no conflict there; these are merely two sides of the same coin that enable the balance we want to achieve between integration and national identity.
Before turning to the topic of my own country, I would like to refer to a vital point for our continent, Latin America. We must put an end to the ignominious, cruel dictatorship imposed on the Venezuelan people. It is a corrupt and incompetent dictatorship that flouts human rights and freedoms and has undeniable links with drug trafficking. Under the dictatorship, Venezuela, which had been the richest country in Latin America, with the world’s largest oil reserves and a model of democracy for our continent, has become a country mired in a profound political, economic, social and moral crisis, where the very lives of its inhabitants, owing to a lack of food and medicine, are in jeopardy. The only avenue open to the people has been mass migration. More than 4.5 million Venezuelans have left their country because of a lack of prospects in order to seek better development opportunities. Without a doubt, this is a cause that engages all of Latin America.
I would like to end with remarks concerning Chile. Each generation has a mission to fulfil. Our country’s fathers achieved freedom and independence and bequeathed us a free homeland. The generation that preceded us was able to recover freedom and restore democracy in a very exemplary way. Our generation has a new challenge, that of defeating poverty and achieving development. That should be done in peace and unity, so that all my compatriots may have the opportunity to develop their abundant talents and be secure in their ability to live in dignity. In short, the goal is a homeland where everyone may pursue happiness and seek a fuller, happier life, together with their families and loved ones. That is our mission, and we are committed to it. It will be the yardstick against which the generations to come will judge us. Those generations, who are our children and grandchildren, we cannot and will not fail them.
I ask God to enlighten our paths and to bless Chileans and all the peoples of the world.
